United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 August 17, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 05-20578



     KENNETH M. MORRIS,

                                    Plaintiff-Appellant,

          versus

     EQUIFAX INFORMATION SERVICES, LLC; ET AL,

                                    Defendants,

     EQUIFAX INFORMATION SERVICES, LLC,

                                    Defendant-Appellee.



          Appeal from the United States District Court
           for the Southern District of Texas, Houston



                    ON PETITION FOR REHEARING



Before GARWOOD, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:

     IT IS ORDERED that the petition for rehearing is granted, and

our prior opinion herein issued July 24, 2006 is hereby modified,

to the extent set forth below and not otherwise.

     The sentence in our July 24, 2006 opinion reading

     “The district court had jurisdiction based on diversity
     of citizenship, 28 U.S.C. § 1332, and we have


                                1
     jurisdiction under 28 U.S.C. § 1291.”

     is hereby withdrawn and is replaced by the following:

     “The district court had jurisdiction under 28 U.S.C. §
     1331 and 15 U.S.C. § 1681p, and we have jurisdiction
     under 28 U.S.C. § 1291.”

     In all other respects the motion for rehearing is denied and

our July 24, 2006 opinion, as hereinabove modified, remains in full

force and effect.




                                 2